Citation Nr: 0910055	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-29 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for spinal stenosis, 
claimed as nerve and muscle damage.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a respiratory 
disability, to include emphysema.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1950 to March 1954.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from March 2006 and March 2007 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.

In November 2007, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  The 
appellant submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the appellant.

As a final preliminary matter, the Board notes a statement 
made by the Veteran, received in March 2005 reflects his 
assertion that he is entitled to VA pension benefits.  As the 
RO has not yet adjudicated this issue, it is not properly 
before the Board.  Therefore, this matter is referred to the 
RO for appropriate action.  


The issues of entitlement to service connection for spinal 
stenosis, claimed as nerve and muscle damage; entitlement to 
service connection for bilateral hearing loss; and 
entitlement to service connection for a respiratory 
disability, to include emphysema, are addressed in the REMAND 
portion of the decision below and are REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not reveal a 
current disability of either knee.


CONCLUSION OF LAW

Bilateral knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R.  
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran dated in September 2006.  This VCAA letter informed 
the Veteran of what evidence was required to substantiate his 
service connection claim and of his and VA's respective 
duties for obtaining evidence.  The September 2006 letter 
also informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.



Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private treatment and examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim, to include testimony at a Board videoconference 
hearing in November 2007.  The Board has carefully reviewed 
his statements and testimony and concludes that there has 
been no identification of further available evidence not 
already of record.  In this regard, the Board notes that the 
Veteran testified at the November 2007 hearing that he 
receives retirement, but not disability, benefits from the 
Social Security Administration.  (See November 2007 Board 
hearing Transcript "Tr." at 15.)  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to this claim.  

The Board notes that the record documents that the RO had 
made a reasonable effort to assist the Veteran by attempting 
to verify his assertion of treatment for his knees at the Oak 
Knoll Naval Hospital in Oakland, California in 1951.  A 
response from the National Personnel Records Center (NPRC), 
dated in February 2007, indicates that searches for "oakland 
knoll hosp[ital] and "1951" were conducted, but no records 
were located.  As such, the Board finds that a reasonable 
possibility does not exist that additional development would 
aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(finding that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran). 

The Board also notes that a VA medical opinion has not been 
obtained in this case.  The record does not demonstrate that 
the Veteran has a current disability of either knee.  
Additionally, the record does not contain evidence of an in-
service injury or treatment of either knee.  In light of the 
foregoing, the Board finds that there is sufficient competent 
medical evidence of record to adjudicate this service 
connection claim and a VA examination and medical opinion are 
not necessary on this issue.  38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The Veteran contends that service connection is warranted for 
a disability of both knees.  He asserts that he hit his knees 
on a ladder while holding onto it with his hands as the ship 
sailed through rough waters.  (See November 2007 Board 
hearing Tr. at 11-12.)  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  See also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the 
requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim").  

In this regard, the post-service competent evidence does not 
demonstrate current knee disability.  The Board notes a 
private treatment report from G.E.C., M.D., dated October 12, 
1998, reflects an impression of back and leg symptoms, 
including pain, cramps, and weakness.  This private treatment 
report also notes that the Veteran appears to have subtle but 
multifocal weakness in the right leg.  In this regard, the 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  A private treatment report from 
G.E.C., M.D., dated October 26, 1998, reflects an impression 
of polyneuropathy, back and leg pains.  As such, there is no 
evidence of record of a current disability of either knee 
during the pendency of this appeal.  Indeed, the October 1998 
private treatment report is dated over 7 years prior to when 
the Veteran filed this service connection claim.

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the Court, which 
interpreted the requirement of current disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (noting that service 
connection may not be granted unless a current disability 
exists).  Compare Chelte v. Brown, 10 Vet. App. 268 (1997) 
(stating that a "current disability" means a disability shown 
by competent medical evidence to exist), with Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
that lay evidence can be competent to establish a diagnosis 
when . . . a layperson is competent to identify the medical 
condition).

The Board acknowledges the Veteran's statements that he has a 
current bilateral knee disability that is causally related to 
active service.  However, the Board notes that the Veteran 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the competent clinical evidence fails to 
establish current bilateral knee disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for bilateral knee 
disability is denied.




REMAND

After reviewing the record, the Board finds that VA has not 
completed its duty to assist and notify under the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  

The Veteran is claiming service connection for a respiratory 
disability, to include emphysema.  He claims the respiratory 
disability is due to his duties aboard the USS Thomas 
Jefferson.  The Veteran testified that he was part of a 
detail that went into a part of the ship called "shaft 
alley" to paint/repaint signs, which included the use of 
power tools to chip the paint.  (See November 2007 Board 
hearing Tr. at 5, 7-8.)  He indicated that he was exposed to 
lead paint at that time as well as asbestos from insulation 
surrounding a steam pipe that had burst.  (Id. at 7-8.)  

The Board observes that asbestos exposure is a fact to be 
determined from the evidence and is not an issue to be 
resolved by operation of any presumption.  Dyment v. 
Principi, 287 F.3d 1377, 1384 (Fed. Cir. 2002).  In this 
case, the only evidence of in-service exposure to asbestos is 
the Veteran's own contentions, and there is no indication in 
the record that the Veteran's claim has been developed with 
respect to possible asbestos exposure.  In light of the 
Veteran's claim involving asbestos exposure, the Board finds 
that additional development of this issue is warranted in 
order to fulfill the duty to assist.

The Board also notes that there appears to be outstanding 
private treatment records from M.P., M.D.  A private 
treatment report from Dr. M.P., dated in January 2006, 
reflects that it would be arranged for the Veteran to return 
to obtain a chest X-ray and to complete pulmonary function 
tests (PFT).  Although the record is not clear whether the 
chest X-ray and PFTs were conducted, the record does not 
reflect that any attempts were made to contact Dr. M.P. for 
these diagnostic tests after the January 2006 private 
treatment record noting these future tests.  The Board finds 
that these private clinical records may further assist the 
Board in developing a more complete picture of the nature and 
etiology of the Veteran's respiratory disability and a 
reasonable effort should be made to obtain them.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

Regarding the Veteran's claim for service connection for 
spinal stenosis, the Veteran claims his spinal stenosis is 
due to a duty in service where he had to clean out gas tanks.  
(See November 2007 Board hearing Tr. at 13.)  He also 
attributed the spinal stenosis to breathing lead-based paint 
in service.  (Id.)  The Board also finds that VA has not met 
its duty to assist with regard to this claim.  The Board 
notes that there appears to be outstanding private treatment 
reports.  The record contains letters from G.E.C., M.D., to 
Dr. S.O., dated in October 1998 and November 1998.  In 
particular, a letter from Dr. G.E.C., dated October 12, 1998, 
indicates that Dr. S.O. referred the Veteran to Dr. G.E.C. 
with back and leg symptoms.  Additionally, the Veteran's VA 
Form 21-526, received in December 2005, reflects that he 
noted treatment by Dr. S.O. from 1996 to 2005 regarding nerve 
and muscle conditions.  The claims folder does not contain 
the aforementioned private treatment record(s) from Dr. S.O. 
and the record does not reflect that an attempt has been made 
to secure these records referenced by the Veteran.  
Therefore, the Board finds that an effort should be made to 
locate these private records and associate them with the 
Veteran's VA claims folder.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(1).

The Veteran is also seeking service connection for bilateral 
hearing loss.  He attributes this condition to his in-service 
exposure to loud noise from his detail duty working in 
"shaft alley" as well as the loud noise from diesel 
engines.  (See November 2007 Board hearing Tr. at 5-6.)

Under 38 U.S.C.A. § 1154 (West 2002), VA is required to 
consider a veteran's contentions in conjunction with the 
circumstances of his service.  The Veteran's DD Form 214 
reflects that the Veteran's military occupational specialty 
was an engineer.  The Veteran's service personnel records 
reflect that he served aboard the USS Thomas Jefferson and 
the USS Neches AO-47.  Additionally, the Veteran has 
testified that his military duties required him to spend time 
in shaft alley using power tools to chip paint without the 
aid of hearing protection.  (See November 2007 Board Tr. at 
5-7.)  In this regard, the Board finds the Veteran's is 
competent to report exposure to loud noise in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting 
that a veteran and other persons can attest to factual 
matters of which they had first-hand knowledge, e.g., 
experiencing loud noises in service and witnessing events).  
In light of all the evidence of record and the Veteran's 
competent and credible statements regarding exposure to loud 
noises in service, acoustic trauma due to loud noise exposure 
in service is conceded as such is consistent with the 
circumstances of the Veteran's service.  38 U.S.C.A. 
§ 1154(a).  

The Board notes that the Veteran has submitted private 
treatment records from a post-service employer.  These 
private records include numerous hearing tests from the early 
1980s through the mid-1990s showing levels of auditory 
threshold loss that meet the requirements for a bilateral 
hearing loss "disability" under VA regulation 38 C.F.R. § 
3.385.  The Board also notes that a private record, dated in 
November 1992, reflects that a medical doctor concluded that 
the Veteran's hearing loss was not due to occupational noise 
exposure.  Even though this private medical opinion 
disassociates the Veteran's hearing loss from occupational 
noise exposure, the private medical doctor did not opine as 
to the etiology of the Veteran's bilateral hearing loss.  
Further, no other competent medical evidence of record 
provides an opinion regarding the etiology of the Veteran's 
bilateral hearing loss.  As such, the Board finds there is 
insufficient competent medical evidence of record to decide 
this claim and Veteran should be provided with a VA 
audiological examination to determine the etiology of his 
bilateral hearing loss prior to further appellate 
adjudication of this issue.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008) have been interpreted to 
apply to all aspects of claims, to include the element of 
assignment of an effective date in the event of award of the 
benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As the record does not reflect that the 
appellant was provided notice for the claims being remanded 
in accordance with Dingess/Hartman, the Board finds that a 
corrective notice letter should be sent to the appellant to 
so comply.



Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the issues on appeal of:  
(1) entitlement to service connection for 
spinal stenosis, claimed as nerve and 
muscle damage; (2) entitlement to service 
connection for bilateral hearing loss; 
and (3) entitlement to service connection 
for a respiratory disability, to include 
emphysema, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 38 
C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
and any other applicable legal precedent.

This notice letter should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate his 
claim/claims for service connection, and 
inform him/her of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date in the event of award of 
the benefits sought, as outlined by the 
Court in Dingess/Hartman.  

Additionally, request that the appellant 
supply the complete names, addresses, and 
dates of treatment of all medical care 
providers who treated him for a 
respiratory/lung disability and spinal 
stenosis on a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information.  Inform the appellant to 
complete additional VA Form 21-4142s for 
any other medical care providers who may 
possess additional records.  As reflected 
by the record, the Veteran should be 
specifically asked to provide the 
complete names, addresses, and dates of 
treatment for Dr. M.P. and Dr. S.O.

After securing any necessary 
authorization or medical releases, the 
AOJ should request and associate with the 
claims file the Veteran's treatment 
reports from all sources identified whose 
records have not previously been secured.  
This should particularly include reports 
of chest X-ray examination and PFT's 
performed in January or February 2006.

To the extent that efforts to obtain the 
records are unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

2.  Contact the service department and 
ask whether the service department can 
determine, based on its personnel or 
other records, if the Veteran worked in 
areas and performed duties in accordance 
with his military occupational specialty 
where he would have been exposed to 
asbestos, including the lining and 
insulation of pipes on ships.  All 
obtained information should be included 
in the record.  

In this regard, the Board notes that the 
VA has issued certain procedures on 
asbestos-related diseases which provide 
guidelines for use in the consideration 
of compensation claims based on exposure 
to asbestos.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 9 
(Sept. 29, 2006).  As applicable, these 
procedures should be followed.

3.  If it is determined that the Veteran 
was exposed to asbestos during service, 
then the Veteran should be scheduled for 
an appropriate VA examination to 
determine whether he has any chronic 
respiratory disability related to 
exposure to asbestos during service.  
Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater) that the Veteran has 
any current respiratory disability that 
is related to exposure to asbestos during 
service or is otherwise related to his 
active service.  

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

4.  The AOJ should review all additional 
records received, and if they suggest 
further development (for example, a VA 
examination/opinion), arrange for such 
development.  

5.  Regardless of any additional records, 
schedule the Veteran for a VA 
audiological examination to ascertain the 
etiology of his current bilateral hearing 
loss.  All necessary tests should be 
performed, to include an audiogram and a 
Maryland CNC speech recognition test.  

After a review of the entire evidence of 
record, the VA examiner must render an 
opinion, in light of the service and 
post-service evidence of record, as to 
whether any current hearing loss is at 
least as likely as not (50 percent or 
greater) related to the Veteran's 
military service, or to any incident 
therein, to include as due to noise 
exposure.  The Veteran's military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous private 
audiological evaluations currently of 
record, the Veteran's history of in-
service and post-service noise exposure, 
and any other pertinent clinical findings 
of record, must be taken into account.  

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

6.  Lastly, readjudicate the issues on 
appeal of:  (1) entitlement to service 
connection for spinal stenosis, claimed 
as nerve and muscle damage; (2) 
entitlement to service connection for 
bilateral hearing loss; and (3) 
entitlement to service connection for a 
respiratory disability, to include 
emphysema.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


